Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara (US 2016/0381742) further in view of Diao et al (US 2019/0200797)
Banavara discloses with exception emphasized: 1. A conditioning system for preparation and conditioning of nutritional substances (abstract, fig 1-3) comprising: a microphone (¶¶ 23, 29, 31, 33) configured to output a set of audio data representative of a user's voice (¶¶ 23, 29, 31, 33, fig. 1, 2); at least two types of conditioners (¶¶ 18, 19, 28, 32); a memory 214 containing a machine readable medium (¶¶ 13, 122) comprising machine executable code (¶¶ 27, 44, abstract) having instructions stored thereon (¶13,abstract); a control system coupled to the memory (fig. 2, 3) comprising one or more processors 210 (¶¶  19, 20), the control system configured to execute the machine executable code (abstract) to cause the control system to: process the set of audio data 226 to output a set of verbal instructions (¶¶ 18, 19, 23); process the set of verbal instructions to determine a nutritional substance and a selected conditioning type (¶¶18-other cooking appliances-remote cooking appliance 118,fig 1,19-names of appliances 102, 23,28 -232 any type of device, 45, 53, 54); select a matching conditioner of the at least two types of conditioners (¶¶15,18-control operation of 102 configured to generate the executable instructions for each cooking step of the cooking recipe, which may be executed by other cooking appliances (e.g., remote cooking appliance 118) to perform the cooking recipe,40,43,149-152) that comprises a conditioning type that corresponds to the selected conditioning type determined from the set of verbal instructions (118, 102, fig. 1, ¶¶ 15,18- cooking recipe may also include the additional verbal commentary, instructions, and/or information provided by the user, which are played back by the other cooking appliance 102, 40, 43, 149-152); receive a matching conditioning protocol based on the matching conditioner from a database of conditioning protocols referenced to nutritional substances and different conditioning types (¶¶ 20, 26, 40, 43, 58, 149-152); and send instructions to the matching conditioner to initiate conditioning of the nutritional substance with the matching conditioning protocol (¶¶ 18, 34, 45, 49, 58,151, 152).
The claim differs in that the conditioning substance is not expressed as a nutritional substance. However food is taught to be conditioned.
Diao teaches in ¶ 39 conditioning of a nutritional substance such as food.
The advantage is uniform performance of recipes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Banavara in conditioning of nutritional substances, such as food, as taught by Diao for uniform performance of recipes.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
4. The conditioning system of claim 1, wherein the database is stored in communication with a server remote from the matching conditioner (112, fig. 1, ¶¶ 15, 26, 30, 45).
5. The conditioning system of claim 4, wherein the matching conditioning protocol is referenced to the user in the database and is customized based on a user's feedback (¶¶ 45, 51, 58, 70, 71).
7. The conditioning system of claim 1, wherein the at least two types of conditioners include a microwave and an oven (¶¶ 18,19, 32).
9. A conditioning system for preparation and conditioning of nutritional substances comprising: a user interface; at least two types of conditioners(¶¶ 18, 19, 28, 32); a server in communication with the least one conditioner over a network connection 304; a memory containing machine readable medium comprising machine executable code having stored thereon instructions; and a control system coupled to the memory comprising one or more processors, the control system configured to execute the machine executable code to cause the control system to: determine by the server 112, a selected conditioner of the at least two types of conditioners and a selected nutritional substance based on a first set of data received from the user interface (¶¶ 18, 19, 23, 30, 53, 54); retrieve, by a server from a database 226, a set of conditioning protocols based on the selected conditioner and the selected nutritional substance from a database of conditioning protocols referenced to nutritional substances and different types of conditioners (¶¶ 20, 26, 40, 43, 58, 149-152); determine, by the server, a selected conditioning protocol of the retrieved set of conditioning protocols based on a second set of data received from the user interface (¶¶ 20, 26, 40, 43, 58, 149-152); initiate, by the server, a first step of the selected conditioning protocol by sending a first set of real time instructions to set parameters on the selected conditioner during conditioning for a first phase over the network (¶¶ 15, 16, 32, 41-43, 60,1 52); and determine, by the server, when a duration of the first step has expired (454, 456, 458, fig. 6) and send a second set of real time instructions to set parameters on the selected conditioner for a second phase over the network (¶¶ 15, 16, 18, 32, 41-43, 60, 96, 152, figs. 6, 7). See the rejection of claim 1.
10. The conditioning system of claim 9, wherein sending the first and second set of real time instructions first comprises translating the instructions to be compatible with the selected conditioner (¶¶ 40, 43, 48).
13. The conditioning system of claim 9, wherein the server receives sensor data output from at least one sensor connected to the selected conditioner in real time during conditioning and modifies the selected conditioning protocol based on the received sensor data in real time (¶¶ 23, 51, 70, 83, 84).
Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara-Diao as applied to claim 1 further in view of Weng et al (US 2017/0116986).
2. The conditioning system of claim 1, wherein process the set of verbal instructions further comprises determine an identity of the user (abstract, ¶¶ 17, 80, 140).
3. The conditioning system of claim 2, wherein determining an identity of the user is determined based on unique qualities of the audio data associated with the user (¶¶ 17, 80, 140, DRM).
The claims differ in that the identity of the user and that determined based on unique qualities of the audio data associated with the user is not taught.
Weng teaches this in ¶¶ 12, 42, 43, 47, 50.
The advantage is improved management and security.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banavara-Diao by identifying a user and doing so by associated audio data as taught by Weng for improved management and security.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
8. A conditioning system for preparation and conditioning of nutritional substances (abstract, figs. 1-3) comprising: a microphone (¶¶ 23, 29, 31, 33) configured to output audio data representative of a user's voice (¶¶  23, 29, 31, 33, figs. 1, 2); at least two types of conditioners (¶¶ 18, 19, 28, 32); a memory 214 containing machine readable medium (¶¶ 13, 122) comprising machine executable code (¶¶ 27, 44, abstract) having stored thereon instructions (abstract); and a control system coupled to the memory (figs. 2, 3) comprising one or more processors (210, ¶¶ 19, 20), the control system configured to execute the machine executable code (abstract) to cause the control system to: process a first set of audio data 226 output from the microphone to output a set of verbal instructions (¶¶ 18, 19, 23); process the set of verbal instructions to determine a nutritional substance and a selected conditioning type; select a matching conditioner of the at least two types of conditioners that comprises a conditioning type that corresponds to the selected conditioning type determined from the set of verbal instructions (118, 102, fig. 1, ¶¶ 15,18- cooking recipe may also include the additional verbal commentary, instructions, and/or information provided by the user, which are played back by the other cooking appliance 102, 40, 43, 149-152); retrieving a set of conditioning protocols of the matching conditioner and the nutritional substance from a database of conditioning protocols referenced to nutritional substances and different types of conditioners (¶¶ 20, 26, 40, 43, 58, 149-152); process a second set of audio data output from the microphone to output a confirmation of a user's selected conditioning protocol of the retrieved set of conditioning protocols; execute the selected conditioning protocol (¶¶ 18, 34, 40, 41, 43, 45, 51, 151, 152); and send instructions to the conditioner in real time during execution of the selected conditioning protocol to condition the nutritional substance (¶¶ 18, 34, 45, 49,58, 151, 152).
The claim differs in a confirmation feature as recited.
Weng teaches such a confirmation feature in ¶¶ 39, 54, 55, 57.
The advantage is improved management and security.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banavara-Diao by adding a confirmation feature as taught by Weng for improved management and security.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara-Diao as applied to claims 1, and 4 further in view of Rabie et al (US 2017/0016623). 
6. The conditioning system of claim 4, further comprising a user profile stored in the database that includes conditioning preferences of the user (¶¶ 51, 58, 70, 71).
The claim differs in that conditioning preferences are expressed.
Rabie teaches conditioning preferences in ¶¶ 38, 45, 46, 50, 63.
The advantage is uniform performance of recipes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banavara-Diao by adding conditioning preferences as taught by Rabie for uniform performance of recipes.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara-Daio as applied to claim 9 further in view of Franzolin (US 2011/0311690).
11. The conditioning system of claim 9, wherein sending the first and second set of real time instructions first comprises modifying the instructions to be compensate for differences in settings of the selected conditioner in comparison (¶¶ 2, 40, 51) to an average conditioner based on testing of the selected conditioning protocol.
The claim differs in a “compensate for differences in settings… to an average conditioner based on testing of the selected conditioning protocol”.
Franzolin teaches this in ¶¶ 4, 10, 26, 32, 39, 40.
The advantage is uniform performance of recipes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banavara-Diao by adding a “compensate for differences in settings… to an average conditioner based on testing of the selected conditioning protocol” as taught by Franzolin for uniform performance of recipes.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
12. The conditioning system of claim 11, wherein modifying the instructions comprises modifying a temperature, duration, or mode setting (Banavara ¶¶ 16, 51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Srinivasan Natesan et al (US 2018/0253459) which relates to management of appliances using algorithms and recipe adjustment therefor. Audio and visual interfaces are taught to be equivalent in U.S. Patent No. 9528972  col. 2, 1ines 1-5-microphone- and col. 83, lines 15-20-any known consumer interface. See also  Heit et al (US2014/0263640) ¶ 7 and Hurst et al (US 2014/0279088) ¶ 105. 
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. Banavara teaches the amended recitations as cited in the rejection: at least two types of conditioners (¶¶ 18, 19, 28, 32); process the set of verbal instructions to determine a nutritional substance and a selected conditioning type (¶¶18-other cooking appliances-remote cooking appliance 118,fig 1,19-names of appliances 102, 23,28 -232 any type of device, 45, 53, 54); select a matching conditioner of the at least two types of conditioners (¶¶15,18-control operation of 102 configured to generate the executable instructions for each cooking step of the cooking recipe, which may be executed by other cooking appliances (e.g., remote cooking appliance 118) to perform the cooking recipe,40,43,149-152) that comprises a conditioning type that corresponds to the selected conditioning type determined from the set of verbal instructions (118, 102, fig. 1, ¶¶ 15,18- cooking recipe may also include the additional verbal commentary, instructions, and/or information provided by the user, which are played back by the other cooking appliance 102, 40, 43, 149-152). The remarks on page 11 are not understood because multiple appliances are taught by Banavara even remote device 118. Selection of appliances is taught as well from verbal instructions. Rabie teaches in the abstract “heating element, the boiler, the fan, and the scanner. The unique identifier is transmitted to a backend system in response to the scanner reading the unique identifier on the food product. Cooking instructions for controllably operating at least one of the heating element, the boiler, and the fan so as to cook the food product are received. The at least one of the heating element, the boiler, and the fan are controllably operated based on the cooking instructions so as to cook the food product.” The remarks are directed to a restricted and selective reading of the reference.
 Examiner notes that applicants prior art U.S. Patent 9528972 contains many of the same teachings as the current claims and would likely result in a 103 rejection if applied.  As this patent would be 102(a)(1) art outside of the grace period exception a terminal disclaimer would NOT overcome such a rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761